362 S.W.3d 72 (2012)
Steven C. KLEIHAUER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73544.
Missouri Court of Appeals, Western District.
March 27, 2012.
Frederick J. Ernst, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: GARY D. WITT, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Steven C. Kleihauer appeals from the judgment of the Circuit Court of Lafayette County, Missouri, denying his amended Rule 29.15 motion for post-conviction relief after an evidentiary hearing, in which Kleihauer's motion claimed ineffective assistance of counsel. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum setting forth the reasons for our decision. Rule 84.16(b).